

Exhibit 10.1.14
CHESAPEAKE ENERGY CORPORATION
AMENDED AND RESTATED LONG TERM INCENTIVE PLAN
 
    1 .  PURPOSE
 
    Section 1.1 Background.  The original Long Term Incentive Plan was approved
by shareholders on June 10, 2005, and amendments to the Plan were approved by
shareholders on June 9, 2006, June 8, 2007, June 6, 2008 and June 12, 2009.
 
    Section 1.2 Purpose.  This Long Term Incentive Plan is established by
Chesapeake Energy Corporation (the “Company”) to foster and promote the
sustained progress, growth and profitability of the Company by:
 
(a) Attracting, retaining and motivating Employees, Non-Employee Directors and
Consultants;
 
(b) allowing Employees, Non-Employee Directors and Consultants to acquire a
proprietary and vested interest in the growth and performance of the Company;
 
(c) providing incentives and rewards to Employees, Non-Employee Directors and
Consultants who are in a position to contribute materially to the success and
long-term objectives of the Company; and
 
(d) aligning the financial interests of Employees, Non-Employee Directors and
Consultants with those of the Company’s shareholders.
 
    Section 1.3 Effective Date.  The Plan was effective as of October 1,
2004.  The authority to issue Awards under the Plan will terminate on September
30, 2014 and the remaining terms of the Plan will continue in effect thereafter
until all matters relating to the exercise and settlement of Awards and
administration of the Plan have been completed.
 
    2 .  DEFINITIONS
 
    Section 2.1 “Affiliated Entity” means any partnership or limited liability
company in which a majority of voting power thereof is owned or controlled,
directly or indirectly, by the Company or one or more of its Subsidiaries or
Affiliated Entities or a combination thereof.
 
    Section 2.2 “Appreciation” means, with respect to a SAR (as hereafter
defined), the amount by which the Fair Market Value of a share of Common Stock
on the date of exercise of the SAR exceeds either (i) the exercise price of the
Option to which a tandem SAR relates, in the case of a tandem SAR, or (ii) the
Fair Market Value of a share of Common Stock on the Date of Grant of the SAR, in
the case of a stand-alone SAR.
 
    Section 2.3 “Award” means, individually or collectively, any Option, SAR,
Performance Share, Restricted Stock, Other Stock Award  or Cash Award granted
under the Plan to an Eligible Person pursuant to such terms, conditions,
restrictions, and/or limitations, if any, as the applicable Committee may
establish by the Award Agreement or otherwise.
 
    Section 2.4 “Award Agreement” means any written or electronic instrument
that establishes the terms, conditions, restrictions, and/or limitations
applicable to an Award in addition to those established by this Plan and by the
Committee’s exercise of its administrative powers.
 
    Section 2.5 “Board” means the Board of Directors of the Company.
 
    Section 2.6 “Cash Award” means a cash bonus granted by the Committee to a
Participant pursuant to Section 8.
 
    Section 2.7 “Change of Control” means the occurrence of any of the
following:
    

 

      (i)           the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”).  For purposes of this Section 2.7 the following
acquisitions by a Person will not constitute a Change of Control: (1) any
acquisition directly from the Company; (2) any acquisition by the Company; (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of paragraph (iii) below;           (ii)           the
individuals who, as of the date hereof, constitute the board of directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
board of directors.  Any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board as of the
date hereof, but any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board
will not be deemed a member of the Incumbent Board as of the date hereof;      
    (iii)           the consummation of a reorganization, merger, consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless following such Business Combination:
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or           (iv)           the approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.       For
Executive Officers, a Change of Control means the occurrence of any of the
foregoing events; provided, however, if a change of control is defined in any
Executive Officer’s employment agreement with the Company, a Change of Control
with respect to any Award granted to such Executive Officer under the Plan shall
mean any of the events described in the definition of change of control in such
Executive Officer’s employment agreement in force at the time of determination.

 
    Section 2.8 “Code” means the Internal Revenue Code of 1986, as
amended.  Reference in the Plan to any Section of the Code shall be deemed to
include any amendments or successor provisions to such Section and any
regulations under such Section.
 
    Section 2.9 “Committee” means the Compensation Committee of the Board (or
any successor committee) or any other committee designated by the Board.
 
    Section 2.10 “Common Stock” means the common stock, par value $.01 per
share, of the Company and, after substitution, such other stock as shall be
substituted therefor as provided in Section 3.3(b) of the Plan.
 
    Section 2.11  “Consultant” means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.
 
    Section 2.12 “Date of Grant” means the date on which the grant of an Award
is made by the Committee.
 
    Section 2.13 “Disability” has the meaning set forth in Section
409(A)(a)(2)(C) of the Code.
 
    Section 2.14 “Eligible Person” means any Employee, Non-Employee Director, or
Consultant.
 
    Section 2.15 “Employee” means any employee of the Company, a Subsidiary or
an Affiliated Entity or any person to whom an offer of employment with the
Company, a Subsidiary or an Affiliated Entity is extended, as determined by the
Committee.
 
    Section 2.16  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
    Section 2.17 “Executive Officer Participants” means Participants who are
subject to the provisions of Section 16 of the Exchange Act with respect to the
Common Stock.
 
    Section 2.18 “Fair Market Value” means, as of any day, the closing price of
the Common Stock on such day (or on the next preceding business day, if such day
is not a business day or if no trading occurred on such day) as reported on the
New York Stock Exchange or on such other securities exchange or reporting system
as may be designated by the Committee.  In the event that the price of a share
of Common Stock shall not be so reported, the Fair Market Value of a share of
Common Stock shall be determined by the Committee in its absolute discretion.
 
    Section 2.19 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.
 
    Section 2.20 “Non-Executive Officer Participants” means Participants who are
not subject to the provisions of Section 16 of the Exchange Act.
 
    Section 2.21  “Non-Employee Director” shall have the meaning set forth in
Rule 16b-3, or any successor rule, promulgated under Section 16 of the Exchange
Act.
 
    Section 2.22 “Nonqualified Stock Option” means an Option to purchase shares
of Common Stock which is not an Incentive Stock Option within the meaning of
Section 422(b) of the Code.
 
    Section 2.23 “Option” means an Incentive Stock Option or Nonqualified Stock
Option.
 
    Section 2.24 “Other Stock Award” means any right granted to a Participant by
the Committee under Section 7 of the Plan.
 
    Section 2.25 “Participant” means an Eligible Person to whom an Award has
been granted by the Committee under the Plan.
 
    Section 2.26 “Performance Award” means any award of Performance Shares
granted by the Committee under Section 6 of the Plan.
 
    Section 2.27 “Performance Measures” means the Company’s achievement of
target levels of earnings per share, share price, net income, cash flows,
reserve additions or replacements, production volume, finding costs, operating
costs, overhead or other costs, drilling results, acquisitions and divestitures,
risk management activities, return on equity, total or comparative shareholder
return, a combination of or interrelationship among any of the foregoing, or
other criteria, as determined by the Committee.
 
    Section 2.28 “Performance Share” means the Common Stock subject to a
Performance Award granted under Section 6 of the Plan, which may be delivered to
the Participant upon the achievement of such performance goals during the
Performance Period as specified by the Committee.
 
    Section 2.29 “Plan" means the Chesapeake Energy Corporation Long Term
Incentive Plan.
 
    Section 2.30 “Restricted Stock” means the Common Stock issued under Section
5 which is subject to any restrictions that the Committee, in its discretion,
may impose.
 
    Section 2.31  “SAR” means a Stock Appreciation Right.
 
    Section 2.32 “Shareholder Approval” means approval by the holders of a
majority of the outstanding shares of Common Stock, present or represented and
entitled to vote at a meeting called for such purposes.
 
    Section 2.33 “Stock Appreciation Right” means a right, granted under Section
4, to an amount in Common Stock equal to any increase in the Fair Market Value
of the Common Stock between the date on which the Stock Appreciation Right is
granted and the date on which the right is exercised.
 
    Section 2.34 “Subsidiary” shall have the same meaning set forth in Section
424(f) of the Code.
 


 


 
    3 .  ADMINISTRATION
 
    Section 3.1 Administration of the Plan; the Committee.  The Compensation
Committee shall have overall authority to administer the Plan.  The Board may
designate another committee or committees to administer the Plan with respect to
Non-Executive Officer Participants, subject to any terms or conditions
established by the Committee.  Hereafter, “Committee” shall mean the
Compensation Committee, except when used in reference to Awards granted to
Non-Executive Officer Participants, “Committee” shall mean any applicable
committee designated by the Board.
 
    Unless otherwise provided in the bylaws of the Company or resolutions
adopted from time to time by the Board establishing the Committee, the Board may
from time to time remove members from, or add members to, the
Committee.  Vacancies on the Committee, however caused, shall be filled by the
Board.  The Committee shall hold meetings at such times and places as it may
determine.  A majority of the Committee shall constitute a quorum, and the acts
of a majority of the members present at any meeting at which a quorum is present
shall be the valid acts of the Committee.  Any action which may be taken at a
meeting of the Committee may be taken without a meeting if all the members of
the Committee consent to the action in writing. Although the Committee is
generally responsible for the administration of the Plan, the Board in its sole
discretion may take any action under the Plan that would otherwise be the
responsibility of the Committee, except as such action pertains to the
administration of Awards to Non-Employee Directors.


 
Subject to the provisions of the Plan, the Committee shall have the authority
to:
 
(a) Select the Eligible Persons to participate in the Plan.
 
(b) Determine the time or times when Awards will be granted.
 
(c) Determine the form of Award, the number of shares of Common Stock subject to
any Award, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Award, including the time and
conditions of exercise or vesting, and the terms of any Award Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration of the vesting or exercise of an Award under certain circumstances
determined by the Committee (subject to Section 10.2 of the Plan).  However,
nothing in this Section 3.1 shall be construed to permit the repricing of any
outstanding Award in violation of Section 4.3.
 
(d) Determine whether Awards will be granted singly or in combination.
 
(e) Determine whether, to what extent and under what circumstances Awards may be
settled in cash or Common Stock.
 
(f) Determine whether any conditions applicable to an Award have been met and
whether an Award will be paid at the end of a Performance Period.
 
(g) Employ attorneys, consultants, accountants and other advisors as deemed
necessary or appropriate by the Committee.
 
(h) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.
 
    Section 3.2 Committee to Make Rules and Interpret Plan.  The Committee in
its sole discretion shall have the authority, subject to the provisions of the
Plan, to establish, adopt, or revise such rules and regulations and to make all
such determinations relating to the Plan as it may deem necessary or advisable
for the administration of the Plan. The Committee’s interpretation of the Plan
or any Awards granted pursuant hereto and all decisions and determinations by
the Committee with respect to the Plan shall be final, binding, and conclusive
on all parties, unless otherwise determined by the Board.
 
    Section 3.3 Shares Subject to the Plan.  Subject to adjustment as provided
in paragraph (b) below and subject to Section 3.4, the aggregate number of
shares of Common Stock which are available for Awards under the Plan will not
exceed thirty-one million, five hundred thousand (31,500,000) shares.  Any of
the authorized shares of Common Stock may be used for any of the types of Awards
described in the Plan, except that no more than 3,000,000 shares of Common Stock
may be issued pursuant to Incentive Stock Options.  Common Stock delivered
pursuant to an Award under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares.  The Committee, in its sole
discretion, shall determine the manner in which fractional shares arising under
this Plan are treated.  Additional restrictions or adjustments with respect to
shares subject to the Plan are as follows:
 
(a) Subject to (b) below, the aggregate number of shares of Common Stock
pursuant to Options and SARs granted to any Employee or Non-Employee Director in
any calendar year under this Plan may not exceed 10% of the shares subject to
the Plan and the aggregate number of shares of Common Stock pursuant to
Restricted Stock, Performance Awards and Other Stock Awards granted to any
Employee or Non-Employee Director in any calendar year may not exceed 10% of the
shares subject to the Plan.
 
(b) In the event that the shares of Common Stock, as presently constituted,
shall be changed into or exchanged for a different number or kind or shares of
stock or other securities of the Company or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, stock
split, combination of shares or other corporate event of similar nature), or if
the number of such shares of Common Stock shall be increased through the payment
of a stock dividend, then there shall be substituted for or added to each share
available under and subject to the Plan as provided herein, the number and kind
of shares of stock or other securities into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be exchanged
or to which each such share shall be entitled, as the case may be, to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Common Stock to preclude, to the extent practicable, the
enlargement or dilution of rights under such Awards.  In the event there shall
be any other change in the number or kind of the outstanding shares of Common
Stock, or any stock or other securities into which the Common Stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Award theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination.
 
No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.
 
    Section 3.4 Share Counting.  The following shares of Common Stock related to
Awards will be available for issuance again under the Plan:
 
(a) Common Stock related to Awards paid in cash;
 
(b) Common Stock related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without the delivery of the Common Stock;
 
(c) Common Stock equal in number to the shares of Common Stock surrendered in
payment of the exercise price of an Option; and
 
(d) Common Stock tendered or withheld in order to satisfy withholding tax
obligations.
 
    4 .  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
 
    Section 4.1 Grant of Options and SARs.  The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant Nonqualified Stock Options and Stock Appreciation
Rights (SARs) to Eligible Persons and Incentive Stock Options to
Employees.  SARs may be granted either alone or in tandem with concurrently or
previously issued Options.  Each grant of an Option or SAR shall be evidenced by
an Award Agreement executed by the Company and the Participant, and shall
contain such terms and conditions and be in such form as the Committee may from
time to time approve, subject to the requirements of Section 4.2.
 
    Section 4.2 Conditions of Options and SARs.  Each Option and SAR so granted
shall be subject to the following conditions:
 
(a) Exercise Price.  As limited by Section 4.2(e) below, the Award Agreement for
each Option and SAR shall state the exercise price set by the Committee on the
Date of Grant.  No Option or SAR shall be granted at an exercise price which is
less than the Fair Market Value of the Common Stock on the Date of Grant.
 
(b) Exercise of Options and SARs.  Options and SARs granted under the Plan shall
be exercisable, in whole or in such installments and at such times, and shall
expire at such time, as shall be provided by the Committee in the Award
Agreement.  An SAR issued in tandem with an Option is only exercisable to the
extent the related Option is exercisable and is subject to the conditions
applicable to such Option.  When a tandem SAR is exercised, the Option to which
it relates shall cease to be exercisable to the extent of the number of shares
with respect to which the tandem SAR is exercised.  Similarly when the Option is
exercised, the tandem SARs relating to the shares covered by such Option
exercise shall terminate.
 
(c) Form of Payment.  The payment of the exercise price of an Option by the
Participant shall be made in cash, shares of Common Stock, a combination thereof
or in such other manner as the Committee may specify in the applicable Award
Agreement.  The payment of the Appreciation associated with the exercise of a
SAR shall be made by the Company in shares of Common Stock.
 
(d) Term of Option or SAR.  The term of an Option or SAR shall be determined by
the Committee and specified in the applicable Award Agreement, except that no
Option or SAR shall be exercisable after the expiration of ten years from the
Date of Grant.
 
(e) Special Restrictions Relating to Incentive Stock Options.  Options issued in
the form of Incentive Stock Options shall only be granted to Employees of the
Company or a Subsidiary and not to Employees of an Affiliated Entity unless such
entity is classified as a “disregarded entity” of the Company or the applicable
Subsidiary under the Code.  In addition to being subject to all applicable
terms, conditions, restrictions and/or limitations established by the Committee,
Options issued in the form of Incentive Stock Options shall comply with the
requirements of Section 422 of the Code (or any successor Section thereto),
including, without limitation, the requirement that the exercise price of an
Incentive Stock Option not be less than 100% of the Fair Market Value of the
Common Stock on the Date of Grant, the requirement that each Incentive Stock
Option, unless sooner exercised, terminated or canceled, expire no later than
ten years from its Date of Grant, and the requirement that the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under this Plan or any other plan of the
Company or any Subsidiary) not exceed $100,000.  Incentive Stock Options which
are in excess of the applicable $100,000 limitation will be automatically
recharacterized as Nonqualified Stock Options.  No Incentive Stock Options shall
be granted to any Employee if, immediately before the grant of an Incentive
Stock Option, such Employee owns more than 10% of the total combined voting
power of all classes of stock of the Company or its Subsidiaries (as determined
in accordance with the stock attribution rules contained in Sections 422 and
424(d) of the Code) unless  the exercise price is at least 110% of the Fair
Market Value of the Common Stock subject to the Incentive Stock Option, and such
Incentive Stock Option by its terms is exercisable no more than five years from
the date such Incentive Stock Option is granted.
 
(f) Shareholder Rights.  No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option or SAR prior to
the purchase or receipt of such share of Common Stock by exercise of the Option
or SAR.  In addition, no Option or SAR granted under the Plan shall include any
dividend equivalents.
 
    Section 4.3 No Repricing.  Except for adjustments made pursuant to Section
3.3(b), in no event will the Committee, without first obtaining Shareholder
Approval, (i) decrease the exercise price of an Option or SAR after the Date of
Grant; (ii) accept for surrender to the Company any outstanding Option or SAR
granted under the Plan as consideration for the grant of a new Option or SAR
with a lower exercise price; or (iii) repurchase from Participants any
outstanding Options or SARs that have an exercise price per share higher than
the then current Fair Market Value of a Share.
 
    5 .  RESTRICTED STOCK AWARDS
 
    Section 5.1 Grant of Restricted Stock.  The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant Restricted Stock to any Eligible Person.  Restricted
Stock shall be awarded in such number, for such purchase price (if any) and at
such times during the term of the Plan as the Committee shall determine.  Each
grant of Restricted Stock shall be evidenced by an Award Agreement executed by
the Company and the Participant, and shall contain such terms and conditions and
be in such form as the Committee may from time to time approve, subject to the
requirements of Section 5.2.  Restricted Stock issued pursuant to a Restricted
Stock Award may be evidenced in such manner as the Committee deems appropriate,
including, without limitation, a book-entry registration or issuance of a stock
certificate or certificates into escrow until the restrictions associated with
such Award are satisfied.
 
    Section 5.2 Conditions of Restricted Stock Awards.  The grant of Restricted
Stock shall be subject to the following:
 
(a) Restriction Period.  Each Restricted Stock Award shall require the holder to
remain in the employment or otherwise be classified as an Eligible Person (or in
the case of a Non-Employee Director, remain a director or consultant or be
classified as another category of Eligible Person) of the Company, a Subsidiary,
or an Affiliated Entity for a prescribed period (the “Restriction Period”).  The
Committee shall determine the Restriction Period or Periods that shall apply to
the shares of Common Stock covered by each Award or portion thereof.  In
addition to any time vesting conditions determined by the Committee, Restricted
Stock may be subject to the achievement by the Company of specified Performance
Measures or other individual criteria as determined by the Committee.  At the
end of the Restriction Period, assuming the fulfillment of any other specified
vesting conditions, the restrictions imposed by the Committee shall lapse with
respect to the shares of Common Stock covered by the Award or portion thereof.
 
(b) Code Section 162(m).  If the Committee intends for a Restricted Stock Award
to be granted and administered in a manner designed to preserve the
deductibility of the resulting compensation in accordance with Section 162(m) of
the Code, then Performance Measures applicable to such Award shall be
established in writing by the Committee no later than the earlier of (i) 90 days
after the commencement of the relevant Performance Period and (ii) the date as
of which 25% of the Performance Period has elapsed.  The Committee’s discretion
to modify or waive the Performance Measures related to the vesting of the Award
may be restricted in order to comply with Section 162(m).
 
(c) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of service or employment during the Restriction Period, all shares
of Restricted Stock still subject to forfeiture shall be forfeited by the
Participant and any purchase price paid by the Participant shall be returned to
such Participant.
 
(d) Shareholder Rights.  During any Restriction Period, the Committee may, in
its discretion, grant to or withhold from the holder of Restricted Stock all or
any of the rights of a shareholder with respect to the shares, including, but
not by way of limitation, the right to vote such shares or to receive
dividends.  If any dividends or other distributions are paid in shares of Common
Stock and distributed to the holder of Restricted Stock, all such shares shall
be subject to the same restrictions on transferability as the shares of Common
Stock subject to the Award with respect to which they were paid.
 
(e) Minimum Vesting Condition.  The minimum Restriction Period applicable to any
Restricted Stock that is not subject to performance criteria restricting the
vesting of the Award shall be three years from the Date of Grant (subject to the
provisions of Section 10.2).
 
    6 .  PERFORMANCE AWARDS
 
    Section 6.1 Grant of Performance Shares.  The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant Performance Shares to any Eligible
Person.  Performance Shares shall be awarded in such number and at such times
during the term of the Plan as the Committee shall determine.  Each Performance
Award shall be evidenced by an Award Agreement executed by the Company and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of
Section 6.2.
 
    Section 6.2 Conditions of Performance Awards.  The grant of Performance
Shares shall be subject to the following:
 
(a) Performance Period.  Performance Shares will be subject to the achievement
of one or more performance goals by the Company or the Participant individually,
measured for a prescribed period (the “Performance Period”), as specified by the
Committee, such Performance Period to be not less than one year in
duration.  Such performance goals may be based upon the Company’s achievement of
Performance Measures or other individual criteria.
 
(b) Code Section 162(m).  If the Committee intends for a Performance Award to be
granted and administered in a manner designed to preserve the deductibility of
the resulting compensation in accordance with Section 162(m) of the Code, then
the Performance Measures applicable to such Award shall be established in
writing by the Committee no later than the earlier of (i) 90 days after the
commencement of the relevant Performance Period and (ii) the date as of which
25% of the Performance Period has elapsed.  The Committee’s discretion to modify
or waive the Performance Measures to the vesting of the Award may be restricted
in order to comply with Section 162(m).
 
(c) Payment Respecting Performance Shares.  Performance Shares shall be earned
to the extent that their terms and conditions are met, as certified by the
Committee.  The form and timing of payment for Performance Shares earned shall
be determined by the Committee and specified in the Award Agreement; however, in
no event shall the payment for Performance Shares earned be made on a date that
is later than 60 days after the vesting of such Performance Shares.
 
(d) Termination of Employment.  The Committee, in its sole discretion, may (i)
permit a Participant who ceases to be an Eligible Person before the end of any
Performance Period, or the personal representative of a deceased Participant, to
continue to be subject to a Performance Award relative to the current
Performance Period until such Awards are forfeited or earned pursuant to their
terms and conditions or (ii) authorize the payment to such Participant, or the
personal representative of a deceased Participant, of the Performance Shares
which would have been paid to the Participant had the Participant remained an
Eligible Person to the end of the Performance Period.  In the absence of such
permission by the Committee, any unvested Performance Shares shall be forfeited
when a Participant ceases to be an Eligible Person.
 
    7 .  OTHER STOCK AWARDS


    Section 7.1 Grant of Other Stock Awards.  The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, specify the terms and provisions of other forms of
equity-based or equity-related awards not described above which the Committee
determines to be consistent with the purpose of the Plan and the interests of
the Company, which awards may provide for cash payments based in whole or in
part on the value or future value of Common Stock, for the acquisition or future
acquisition of Common Stock, or any combination thereof.  Each Other Stock Award
shall be evidenced by an Award Agreement executed by the Company and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of
Section 7.2.
 
    Section 7.2 Minimum Vesting Condition. Other Stock Awards subject to
performance criteria shall not vest in less than one year and Other Stock Awards
which are subject to time vesting shall not vest in less than three years.
 
    8 .  CASH AWARDS


          The Committee may, from time to time, subject to the provisions of the
Plan and such other terms and conditions as it may determine, grant to an
Eligible Person a Cash Award (including without limitation, discretionary
Awards, Awards based on objective performance criteria or Awards based on
subjective performance criteria).  Cash Awards shall be awarded in such amount
and at such times during the term of the Plan as the Committee shall determine,
provided however that the total amount of all Cash Awards made under the Plan,
in the aggregate, will not exceed $10 million.  Each Cash Award shall be
evidenced by an Award Agreement executed by the Company and the Participant, and
shall contain such terms and conditions and be in such form as the Committee may
from time to time approve.
 
    9 .  FUNDAMENTAL TRANSACTION; CHANGE OF CONTROL


    Section 9.1 Fundamental Transaction.  If the Company merges with another
entity in a transaction in which the Company is not the surviving entity or if,
as a result of a merger, other business combination or any other transaction or
event, other securities are substituted for the Common Stock or the Common Stock
may no longer be issued (each, a “Fundamental Transaction”), then
notwithstanding any other provisions of the Plan, (i) all outstanding Options
and SARs shall be fully exercisable and any unexercised Options and SARs shall
terminate upon the closing of the Fundamental Transaction, (ii) restrictions on
outstanding Restricted Stock, Other Stock Awards and Cash Awards shall lapse;
and (iii) each outstanding Performance Award shall be deemed to have achieved a
level of performance that would cause all of the Performance Shares to become
payable.
 
    Section 9.2 Change of Control.  Notwithstanding any other provisions of the
Plan to the contrary, upon the occurrence of a Change of Control, (i) all
outstanding Options and SARs shall be fully exercisable and any unexercised
Options and SARs shall terminate upon the closing of the Change of Control, (ii)
restrictions on outstanding Restricted Stock, Other Stock Awards and Cash Awards
shall lapse; and (iii) each outstanding Performance Award shall be deemed to
have achieved a level of performance that would cause all of the Performance
Shares to become payable.
 
    10 .  GENERAL
 
    Section 10.1 Amendment or Termination of Plan.  The Board may suspend or
terminate the Plan at any time.  In addition, the Board may, from time to time,
amend the Plan in any manner, but may not adopt any amendment without
Shareholder Approval if (i) such approval is necessary or desirable to qualify
or comply with any tax or regulatory requirement for which or with which the
Board deems it necessary or desirable to qualify or comply, or (ii) in the
opinion of counsel to the Company, Shareholder Approval is required by any
federal or state laws or regulations or the rules of any stock exchange on which
the common stock may be listed.
 
    Section 10.2 Acceleration of Awards on Disability, Death, Retirement or
Involuntary Termination.  With respect to (i) a Participant who ceases to be an
Eligible Person due to a Disability, (ii) the personal representative of a
deceased Participant, or (iii) any other Participant who ceases to be an
Eligible Person due to the Participant’s retirement or involuntary termination
(as defined by the Committee), the Committee, in its sole discretion, may permit
the purchase of all or any part of the shares subject to any unvested Option or
waive the vesting requirements of any Award on the date the Participant ceases
to be an Eligible Person due to a Disability, death, retirement or involuntary
termination.  With respect to Options which have already vested at such date or
the vesting of which is accelerated by the Committee in accordance with the
foregoing provision, the Participant or the personal representative of a
deceased Participant shall have the right to exercise such vested Options within
such period(s) as the Committee shall determine. The purchase of all or any part
of the shares subject to any unvested Option or the waiver the vesting
requirements of any Award on the date the Participant ceases to be an Eligible
Person due to an involuntary termination pursuant to this Section 10.2 will be
limited to 5% of the aggregate number of shares of Common Stock which are
available for Awards under the Plan pursuant to Section 3.3 of the Plan. 
 
    Withholding Taxes.  A Participant must pay in cash to the Company the amount
of taxes required to be withheld by law upon the exercise of an
Option.  Required withholding taxes associated with Restricted Stock,
Performance Shares, Cash or Other Stock Awards must also be paid in cash unless
the Committee requires a Participant to pay the amount of taxes required by law
to be withheld from such Awards by directing the Company to withhold from any
Award the number of shares of Common Stock having a Fair Market Value on the
date of vesting equal to the amount of required withholding taxes.
 
    Section 10.3 Code Section 83(b) Elections.  The Company, its Subsidiaries
and Affiliated Entities have no responsibility for a Participant’s election,
attempt to elect or failure to elect to include the value of an Award subject to
Section 83 in the Participant’s gross income for the year of grant pursuant to
Section 83(b) of the Code.  Any Participant who makes an election pursuant to
Section 83(b) will promptly provide the Committee with a copy of the election
form.
 
    Section 10.4 Code Section 162(m).  It is the intent of the Company that the
Plan comply in all respects with Section 162(m) of the Code and that any
ambiguities or inconsistencies in construction of the Plan be interpreted to
give effect to such intention.
 
    Section 10.5 Code Section 409A.  It is the intent of the Company that no
Award under the Plan be subject to Section 409A of the Code.  The Committee
shall design and administer the Awards under the Plan so that they are not
subject to Section 409A of the Code.
 
    Section 10.6 Certain Additional Payments by the Company.  The Committee may,
in its sole discretion, provide in any Award Agreement for certain payments by
the Company in the event that acceleration of vesting of any Award under the
Plan is subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (such excise tax, interest
and penalties, collectively, the “Excise Tax”).  An Award Agreement may provide
that the Participant shall be entitled to receive a payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Participant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
such acceleration of vesting of any Award.
 
    Section 10.7 Non-Transferability.  Subject to other provisions of the Plan
and any applicable Award Agreement, Awards are not transferable other than by
will or the laws of descent and distribution.  Any attempted sale, transfer,
assignment, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, any Award contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Award involved in such attempt.  The Committee shall impose
such other restrictions and conditions on any shares of Common Stock covered by
an Award as it may deem advisable including, without limitation, restrictions
under applicable Federal or state securities laws, and may legend the
certificates representing the shares of Common Stock subject to the Award to
give appropriate notice of such restrictions.  Notwithstanding the foregoing, an
Award held by a Non-Employee Director may be transferable under certain
circumstances as specified by the Committee in the Award Agreement.
 
    Section 10.8 Non-Uniform Determinations.  The Committee’s determinations
under the Plan, including without limitation, (i) the determination of the
Eligible Persons to receive Awards, (ii) the form, amount and timing of such
Awards, (iii) the terms and provisions of such Awards, (iv) minimum employment
or service periods, and (v) agreements evidencing the same, need not be uniform
and, subject to any restrictions set forth in the Plan, may be made by the
Committee selectively among Participants who receive, or who are eligible to
receive, Awards under the Plan, whether or not such Participants are similarly
situated.
 
    Section 10.9 Leaves of Absence, Suspensions.  The Committee shall be
entitled to make such rules, regulations and determinations as it deems
appropriate under the Plan in respect of any suspension of employment or leave
of absence from the Company granted to a Participant whether such suspension or
leave is paid or unpaid and whether due to a Disability or otherwise.  Without
limiting the generality of the foregoing, the Committee shall be entitled to
determine (i) whether or not any such suspension or leave of absence shall be
treated as if the Participant ceased to be an employee of the Company and (ii)
the impact, if any, of any such suspension or leave of absence on Awards under
the Plan.
 
    Section 10.10 Participant Misconduct.  Notwithstanding anything in the Plan
to the contrary, the Committee shall have the authority under the Plan to
determine that in the event of serious misconduct by the Participant (including
violations of employment agreements, confidentiality or other proprietary
matters) or any activity of a Participant in competition with the business of
the Company or any Subsidiary or Affiliated Entity, any outstanding Award
granted to such Participant may be cancelled, in whole or in part, whether or
not vested.  The determination of whether a Participant has engaged in a serious
breach of conduct or any activity in competition with the business of the
Company or any Subsidiary or Affiliated Entity shall be determined by the
Committee in good faith and in its sole discretion.  This Section 10.11 shall
have no effect and be deleted from the Plan following a Change of Control.
 
    Section 10.11 Regulatory Approval and Listings.  The Company shall use its
best efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Awards hereunder.  Notwithstanding anything
contained in this Plan to the contrary, the Company shall have no obligation to
issue or deliver certificates representing shares of Common Stock evidencing
Awards prior to:
 
(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;
 
(b) the listing of such shares on any exchange on which the Common Stock may be
listed; and
 
(c) the completion of any registration or other qualification of such shares
under any state or federal law or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.
 
    Section 10.12 Right to Continued Employment or Board
Membership.  Participation in the Plan shall not give any Participant any right
to remain in the employ of the Company, a Subsidiary or an Affiliated Entity or
any right to remain on the Board of the Company.  Further, the adoption of this
Plan shall not be deemed to give any Employee, Non-Employee Director or
Consultant or any other individual any right to be granted an Award.
 
    Section 10.13 Other Compensation Programs.  The existence and terms of the
Plan shall not limit the authority of the Board in compensating Employees and
Non-Employee Directors in such other forms and amounts, including compensation
pursuant to any other plans as may be currently in effect or adopted in the
future, as it may determine from time to time.
 
    Section 10.14 Reliance on Reports.  Each member of the Committee and each
member of the Board shall be fully justified in relying or acting in good faith
upon any report made by the independent public accountants of the Company and
its Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member.  In no
event shall any person who is or shall have been a member of the Committee or
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information, including the
furnishing of information, or failure to act, if in good faith.
 
    Section 10.15 Construction.  The titles and headings of the sections in the
Plan are for the convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
    Section 10.16 Governing Law, Severability.  The Plan shall be governed by
and construed in accordance with the laws of the State of Oklahoma except as
superseded by applicable federal law.  If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other parts of
the Plan, which will remain in full force and effect.
 
    Section 10.17 Supersession.  Upon receipt of Shareholder Approval pursuant
to Section 1.4, this Plan supersedes and replaces in all respects the Initial
Plan and any Award Agreement issued pursuant to the Plan after the effective
date of this Plan will be governed by the terms of this Plan and not by the
Initial Plan or any other plans or agreements, oral or otherwise.
